Citation Nr: 0720477	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

4.  Entitlement to service connection for arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a skin 
disorder, memory loss, chronic obstructive pulmonary disease, 
and arthritis.  The veteran subsequently initiated and 
perfected appeals of these determinations.   In August 2005, 
the veteran testified before the undersigned Veterans Law 
Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the veteran has confirmed both in his 
written contentions and at his August 2005 personal hearing 
that he is in receipt of Social Security disability benefits 
secondary to various health problems.  Upon review of the 
claims file, it appears that no attempt has been made to 
obtain any records associated with that award from the Social 
Security Administration (SSA).  VA's duty to assist includes 
an obligation to obtain SSA records when they may be relevant 
and VA has actual notice that the veteran is seeking or has 
sought SSA benefits.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Next, the veteran has testified that as recently as 2005, he 
has received private medical treatment for his claimed skin 
disability from "Dr. Lucas Dileo" or "Delio", a private 
physician in Saint Bernard Parish, Louisiana.  Records of 
such private treatment are not yet of record.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2006).  However, as these are private medical records, the 
veteran is placed on notice that he must authorize VA to 
obtain such evidence, or submit such evidence himself.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social 
Security Administration the veteran's 
records pertinent to the award of Social 
Security disability benefits, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  If such records are 
unavailable, that fact should be noted for 
the record.  

2.  The AMC should contact the veteran and 
ask that he identify all sources of 
medical treatment for his skin disorder, 
or any other claimed disability, received 
since service separation and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment records 
are not successful, the RO should inform 
the veteran of the response so that he 
will have an opportunity to obtain and 
submit such records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  

3.  Thereafter, the appellant should be 
provided with an opportunity to submit 
additional evidence and argument on the 
issues on appeal.  

4.  The AMC should then review the record 
to include the evidence obtained pursuant 
to this remand and the recently submitted 
evidence regarding chemical agent field 
tests at Dugway Proving Ground in light of 
the veteran's service medical record dated 
May 1959 which indicates that the veteran 
was exposed to a CW agent in April 1959, 
and determine whether additional 
development is warranted such as affording 
the veteran a VA medical examination.  
Following any such development, the AMC 
should readjudicate the claims on appeal 
based on a consideration of all evidence 
of record.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided with an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




